UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS Regional Bank Fund As of 1-31-14 (Unaudited) Shares Value Common Stocks 93.3% (Cost $392,699,759) Financials 93.3% Commercial Banks 80.9 % 1st Source Corp. 39,395 1,160,971 1st United Bancorp, Inc. 748,779 5,436,136 Access National Corp. 68,218 1,120,140 American Business Bank (I) 41,607 1,273,174 Ameris Bancorp (I) 456,946 9,353,685 Anchor Bancorp Wisconsin, Inc. (I)(R)(V) 230,700 4,155,131 Anchor Bancorp, Inc. (I)(V) 161,584 2,795,403 Bank of Marin Bancorp, Class A 4,180 184,881 Bar Harbor Bankshares 95,308 3,630,282 BB&T Corp. 755,220 28,252,780 Bond Street Holdings LLC, Class A (I)(S) 520,587 8,690,187 Bond Street Holdings LLC, Class B (I)(S) 12,609 210,483 Bryn Mawr Bank Corp. 383,894 10,699,126 BSB Bancorp, Inc. (I) 234,047 3,651,133 Centerstate Banks, Inc. 602,986 6,632,846 Chemical Financial Corp. 132,365 3,822,701 City Holding Company 65,330 2,915,025 CoBiz Financial, Inc. 96,113 1,014,953 Comerica, Inc. 165,668 7,587,594 Commerce Bancshares, Inc. 119,511 5,195,143 ConnectOne Bancorp, Inc. (I) 33,239 1,518,025 CU Bancorp (I) 166,115 2,865,484 Cullen/Frost Bankers, Inc. 274,364 20,308,423 East West Bancorp, Inc. 305,801 10,232,101 Eastern Virginia Bankshares, Inc. (I) 264,358 1,787,060 Evans Bancorp, Inc. 126,399 2,907,177 Fifth Third Bancorp 1,222,505 25,697,055 First Business Financial Services Inc 83,333 3,437,486 First Citizens BancShares, Inc., Class A 316 69,912 First Commonwealth Financial Corp. 239,085 1,962,888 First Community Corp. 228,772 2,489,039 First Connecticut Bancorp, Inc. 42,923 661,443 First Financial Bancorp 188,393 3,123,556 First Financial Holdings, Inc. 150,691 9,275,031 First Horizon National Corp. 324,384 3,814,756 First Merchants Corp. 298,324 6,291,653 First Security Group, Inc. (I) 1,767,811 3,641,691 First Southern Bancorp, Inc., Class B (I) 140,985 848,730 Firstbank Corp. 1,724 30,825 FirstMerit Corp. 615,412 12,523,634 Flushing Financial Corp. 235,254 4,832,117 FNB Corp. 1,289,898 15,272,392 Glacier Bancorp, Inc. 471,924 12,472,951 Guaranty Bancorp 38,435 498,118 Hancock Holding Company 464,181 16,060,663 Heritage Commerce Corp. 712,266 5,705,251 Heritage Financial Corp. 141,015 2,401,485 Heritage Oaks Bancorp (I) 1,064,426 8,153,503 Home Federal Bancorp, Inc. 220,191 3,192,770 Independent Bank Corp. 482,214 17,436,858 Independent Bank Corp. (I) 175,548 2,326,011 John Marshall Bank (I) 43,062 734,207 1 Regional Bank Fund As of 1-31-14 (Unaudited) Shares Value Financials (continued) KeyCorp 483,753 $6,172,688 M&T Bank Corp. 207,703 23,160,962 MB Financial, Inc. 533,194 14,982,751 Monarch Financial Holdings, Inc. 223,406 2,571,403 MutualFirst Financial, Inc. 5,800 108,982 NewBridge Bancorp (I) 350,132 2,447,423 Northrim BanCorp, Inc. 18,959 455,395 Pacific Continental Corp. 318,618 4,492,514 Park Sterling Corp. 1,286,421 8,683,342 Peoples Bancorp, Inc. 132,557 2,989,160 PNC Financial Services Group, Inc. 352,131 28,128,224 Prosperity Bancshares, Inc. 163,828 10,249,080 Regions Financial Corp. 1,531,253 15,572,843 Sandy Spring Bancorp, Inc. 100,205 2,502,119 Sierra Bancorp 260,000 4,121,000 Simmons First National Corp., Class A 15,248 526,513 Southern First Bancshares, Inc. (I) 96,428 1,281,528 Southwest Bancorp, Inc. 257,823 4,499,011 State Bank Financial Corp. 226,420 3,878,575 Suffolk Bancorp (I) 220,756 4,256,176 Sun Bancorp, Inc. (I) 1,010,383 3,202,914 SunTrust Banks, Inc. 620,932 22,986,903 SVB Financial Group (I) 158,109 17,744,573 Talmer Bancorp, Inc., Class A (I) 1,609,719 19,558,086 The Community Financial Corp. 76,852 1,565,475 TriCo Bancshares 377,716 9,352,248 Trustmark Corp. 90,000 2,138,400 U.S. Bancorp 705,902 28,045,486 Union First Market Bankshares Corp. 326,026 7,521,420 United Bancorp, Inc. (I) 574,891 6,927,437 Vantagesouth Bancshares, Inc. (I) 360,300 1,861,310 Virginia Heritage Bank (I) 56,123 1,083,735 Washington Banking Company 130,863 2,328,053 Washington Trust Bancorp, Inc. 224,305 7,388,607 Wells Fargo & Company 626,339 28,398,210 WesBanco, Inc. 299,228 8,545,952 Westbury Bancorp, Inc. (I) 67,666 950,707 Wilshire Bancorp, Inc. 1,011,353 10,073,076 Yadkin Financial Corp. (I) 320,235 5,988,395 Zions Bancorporation 577,575 16,605,281 Diversified Financial Services 5.9 % Bank of America Corp. 1,384,523 23,190,760 JPMorgan Chase & Company 452,681 25,060,420 Thrifts & Mortgage Finance 6.5 % Berkshire Hills Bancorp, Inc. 386,034 9,442,392 Cheviot Financial Corp. 191,734 2,007,455 First Defiance Financial Corp. 262,030 6,739,412 Heritage Financial Group, Inc. 221,086 4,375,292 HomeStreet, Inc. 224,021 4,018,937 New York Community Bancorp, Inc. 119,078 1,927,873 Provident Financial Holdings, Inc. 77,242 1,162,492 Rockville Financial, Inc. 151,335 2,009,729 Simplicity Bancorp, Inc. 200,414 3,326,872 Southern Missouri Bancorp, Inc. 93,660 3,033,647 United Community Financial Corp. (I) 1,058,239 3,735,584 WSFS Financial Corp. 148,312 10,648,802 2 Regional Bank Fund As of 1-31-14 (Unaudited) Shares Value Preferred Securities 1.1% (Cost $6,225,930) Financials 1.1% Commercial Banks 0.8 % First Citizens Bancshares, Inc., Series A (5.000% to 2-1-14, then 9.000% thereafter) 24,962 5,522,593 First Southern Bancorp, Inc. (5.000% to 2-1-14, then 9.000% thereafter) 241 579,147 Thrifts & Mortgage Finance 0.3 % Flagstar Bancorp, Inc. (5.000% to 2-1-14, then 9.000% thereafter) 2,500 2,731,250 Warrants 1.6% (Cost $7,435,156) Financials 1.6% Commercial Banks 1.4 % Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 97,827 1,715,357 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I) 285,756 4,943,579 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 300,229 4,333,939 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 116,620 355,691 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I) 63,055 34,680 Diversified Financial Services 0.2 % Citigroup, Inc. (Expiration Date: 1-4-19, Strike Price: $106.10) (I) 1,721,817 1,088,188 Thrifts & Mortgage Finance 0.0 % Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 51,979 274,969 Par value Value Short-Term Investments 2.8% (Cost $22,683,000) Repurchase Agreement 2.8% Barclays Tri-Party Repurchase Agreement dated 1-31-14 at 0.020% to be repurchased at $22,683,038 on 2-3-14, collateralized by $23,267,200 U.S. Treasury Notes, 0.750% due 6-30-17 (valued at $23,136,724, including interest) $22,683,000 22,683,000 Total investments (Cost $429,043,845)† 98.8% Other assets and liabilities, net 1.2% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. 3 Regional Bank Fund As of 1-31-14 (Unaudited) (I) Non-income producing security. (R) Direct placement securities are restricted to resale and the fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending percentage of Issuer, acquisition Acquisition share share fund’s net Value as of description date cost amount amount assets 1-31-14 Anchor Bancorp Wisconsin, Inc. 9-20-13 $4,614,007 230,700 230,700 0.51% $4,155,131 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the fund. For more information on this security refer to the Notes to the financial statements. † At 1-31-14, the aggregate cost of investment securities for federal income tax purposes was $431,083,488. Net unrealized appreciation aggregated $367,558,598 of which $371,670,439 related to appreciated investment securities and $4,111,841 related to depreciated investment securities. 4 Regional Bank Fund As of 1-31-14 (Unaudited) Notes to the Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
